Case: 17-12124   Date Filed: 05/31/2018   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12124
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:16-cr-00216-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

CORINTHIAN BOSTIC,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (May 31, 2018)

Before MARTIN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 17-12124     Date Filed: 05/31/2018    Page: 2 of 5


      Defendant Corinthian Bostic appeals his conviction for possession of a

firearm by a convicted felon. On appeal, Defendant argues that the magistrate

judge abused its discretion by denying his appointed counsel’s motion to withdraw.

Because Defendant failed to appeal the magistrate judge’s pretrial order to the

district court, we lack jurisdiction to consider this argument. And as he makes no

other challenges to his conviction, we affirm the judgment of conviction.

I.    BACKGROUND

      In February 2016, officers with the Savannah-Chatham Metropolitan Police

Department initiated a traffic stop of a vehicle based on a window-tint violation.

After the vehicle stopped, the driver, who was later identified as Defendant,

immediately exited the vehicle. Because officers could smell the odor of

marijuana emanating from the vehicle, they searched the vehicle. In the trunk of

the car, officers found a Smith and Wesson .40-caliber semiautomatic pistol.

      A federal grand jury subsequently charged Defendant with possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Shortly thereafter, Defendant’s appointed counsel moved to suppress all evidence

obtained as a result of an alleged illegal stop, seizure, arrest, and search of

Defendant’s person, vehicle, and belongings. Defendant’s counsel later moved to

withdraw the motion to suppress and the magistrate judge granted the motion.




                                           2
              Case: 17-12124     Date Filed: 05/31/2018   Page: 3 of 5


      In October 2016, Defendant’s appointed counsel moved to withdraw from

representation because Defendant had informed counsel that he had filed a

complaint against him with the State Bar of Georgia based on counsel’s failure to

pursue the motion to suppress in this case. Counsel asserted that he had serious

concerns regarding his ability to effectively represent Defendant, as there was

minimal trust between Defendant and counsel.

      The magistrate judge held a hearing on counsel’s motion to withdraw. After

hearing from Defendant, Defendant’s counsel, and the Government, the magistrate

judge concluded that there were no grounds to excuse counsel from representation.

Specifically, the magistrate judge explained that although Defendant might

disagree with counsel’s decision to withdraw the motion to suppress, that

disagreement did not entitle him to a new attorney. Accordingly, the magistrate

judge denied the motion. Defendant never appealed this ruling to the district court

nor did he otherwise further object.

      Following a trial, a jury found Defendant guilty as charged. The district

court sentenced Defendant to 210 months’ imprisonment. Defendant raises only

one argument on appeal: the magistrate judge abused its discretion by denying his

appointed counsel’s motion to withdraw.




                                          3
              Case: 17-12124     Date Filed: 05/31/2018    Page: 4 of 5


II.   DISCUSSION

      We consider our own jurisdiction sua sponte and review jurisdictional issues

de novo. United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009).

      The district court may designate a magistrate judge to hear and determine

certain pretrial matters before the court. 28 U.S.C. § 636(b)(1)(A). Rule 59(a) of

the Federal Rules of Criminal Procedure provides that when a magistrate judge

makes a determination on a pretrial matter, a party’s failure to object within 14

days to the magistrate judge’s oral or written ruling “waives a party’s right to

review.” Fed. R. Crim. P. 59(a). We have further held that we lack jurisdiction to

review a magistrate judge’s order if the defendant does not first seek review by the

district court. United States v. Schultz, 565 F.3d 1353, 1360–62 (11th Cir. 2009)

(dismissing a portion of an appeal challenging a magistrate judge’s denial of a

defendant’s request to represent himself at trial because the defendant failed to

appeal the magistrate judge’s ruling before the district court); see also United

States v. Brown, 441 F.3d 1330, 1352 & n.9 (11th Cir. 2006) (concluding that this

Court lacked jurisdiction to review a magistrate judge’s order quashing a subpoena

because that ruling was not appealed to the district court and explaining that Rule

59(a) “is in complete accord” with this Court’s precedent, which prevents it from

considering the defendant’s argument on appeal).




                                          4
              Case: 17-12124     Date Filed: 05/31/2018    Page: 5 of 5


      Here, Defendant waived his right to review of the magistrate judge’s order

denying his counsel’s motion to withdraw. The magistrate judge entered an oral

order denying Defendant’s counsel’s motion to withdraw. Defendant did not

object to that order within the required 14-day period, or at any point thereafter.

See Fed. R. Crim. P. 59(a). Nor did Defendant ever appeal the denial of that

motion to the district court. Because Defendant failed to seek review by the

district court of the magistrate judge’s order denying his counsel’s motion to

withdraw, we lack jurisdiction to review the merits of that ruling. See Schultz, 565
F.3d at 1359 (“The law is settled that appellate courts are without jurisdiction to

hear appeals directly from federal magistrate [judges].”). In addition, because

Defendant has raised no other challenge to the final judgment in his appellate brief,

he has abandoned any argument he could have made as to that judgment. See

United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (stating that a

defendant abandons any issues not raised in an appellate brief on appeal).

      Accordingly, the judgment is AFFIRMED.




                                          5